DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Interpretation
 	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

 	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
(1) “a setting down unit arranged in the operating state in the region for setting down a cooking pot” in claim 17.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.




Claim Rejections - 35 USC § 102
 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


 	Claims 15 and 21 are rejected under 35 U.S.C. 102 a1 as being anticipated by Griffiths et al. (US 5,981,916).
 	Regarding claim 15, Griffiths discloses “a cooking system” (fig.1 and abstract), comprising: 
a hot plate 14 and the region is defined by the perimeter of 10 or see fig.2, 30 pointed at the region) “for setting down a cooking pot” (intended function. Fig.1 shows the cooking pot can be positioned on the hot plate 14); 
 	“a display unit” (abstract, heating element 34. Col.4 at lines 5-13, i.e., As the heating element temperature rises to the desired temperature, it passes through a temperature TY at which temperature the heating element begins to glow. Examiner interpreted that the heating element is the display unit because the user can view the heating element to glow via the glass/ceramic surface 14. Examiner noted that glass is transparent material) arranged “at least partially in a region” (a region defined by outer perimeter of 30) overlapping “the region” (30 pointed at the region) “for setting down a cooking pot” (intended function. Fig.1 shows the cooking pot can be positioned on the hot plate 14), “the overlapping being when being viewed in a vertical direction onto a main extension plane of the hot plate” (the overlapping region being viewed in a vertical direction onto a main extension plane of the hot plate 14); and 
 	“a control unit configured to operate the display unit in an operating state as a function of at least one operation request parameter” (col.4 at lines 14-40, i.e., controller 16 … to control the voltage applied to a heating element of the heating unit in accordance with a predetermined profile) wherein “the display unit includes a plurality of lighting elements” (col.2 at lines 33-67, i.e., the unit uses state-of-the-art heating elements and col.4 at lines 61-67).
	Regarding claim 21, Griffiths discloses “the display unit is arranged in the operating state at least partially below the region close to the region for setting down a cooking pot” (the heating element 34 is the display unit and arranged in the operating state at least partially below the region close to the region for setting down a cooking pot (i.e., a utensil U)).
	


Claim Rejections - 35 USC § 103
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 	Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Griffiths et al. (US 5,981,916) in view of Donarski et al. (US 8,274,020).
 	Regarding claim 16, Griffiths et al. discloses all the features of claim limitations as set forth above except for the display unit includes a plurality of lighting elements, and further comprising a supply unit individually supplying energy to each of the lighting elements in the operating state each of the lighting elements with energy.
 	Donarski et al. teaches “the display unit includes a plurality of lighting elements, and further comprising a supply unit individually supplying energy to each of the lighting elements in the operating state each of the lighting elements with energy” (col.5 at lines 19-38, i.e., the relay box 42 includes electrically-operated relays or relay switches 60, 62, 64 that may be selectively opened and closed to regulate the electrical power supplied to the heating elements … because each of the relay switches 60, 62, 64 is controlled independently, the state of one of relay switch does not affect the operation of the other relay switches). Griffiths et al. teaches an electrical cooking appliance having a cooktop. Donarski et al. teaches an electrical cooking appliance having a cooktop. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Griffiths et al. with Donarski et al., by replacing Griffiths et al. with Donarski et al., to separately control cooking area or regulate the heating zone effectively (col.4 at lines 35-43) as taught by Donarski et al.


 
 	Claims 24-27 are rejected under 35 U.S.C. 103 as being unpatentable over Griffiths et al. (US 5,981,916).
 	Regarding claim 24, Griffiths discloses “the operation request parameter is a user request” (col.5 at lines 30-35, the cook can separately program each heating unit form panel 20) relative to setting down in the region for setting down a cooking pot” (the cooking pot is setting down in the region). It would have been obvious that the user can select or determine the operation request parameter because user can select start or stop or program the heating profile/program based on the cooking process.
 	Regarding claim 25, Griffiths discloses “the operation request parameter is a user request” (col.5 at lines 30-35, the cook can separately program each heating unit form panel 20) “relative to a cooking process” (user defined a cooking process). It would have been obvious that the user can select or determine the operation request parameter because 
 	Regarding claim 26, Griffiths discloses “the operation request parameter is a user request” (col.5 at lines 30-35, the cook can separately program each heating unit form panel 20) “relative to a cooking recipe” (user defined cooking recipe). It would have been obvious that the user can select or determine the operation request parameter because user can select start or stop or program the heating profile/program based on the cooking recipe.
 	Regarding claim 27, Griffiths discloses “the operation request parameter is a user request” (col.5 at lines 30-35, the cook can separately program each heating unit form panel 20) “to remove an undesired object from the region for setting down a cooking pot” (user can manually remove an undesired object from the region for setting down a cooking pot). It would have been obvious that the user can remove undesired object from the region when turn on the heating unit. 


 	Claims 15 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Nam et al. (US 2017/0280513) in view of England et al. (US 7,554,060).
 	Regarding claim 15, Nam et al. discloses “a cooking system” (abstract and figs.1-4), comprising: 
 	“a hot plate having a region” (para.0056, i.e., forming the boundary pattern 11 to display a position where a cooking device. Fig.1, 11 pointed at the hot plate) “for setting down a cooking pot” (intended function. the region of 11 is capable of setting down a cooking pot); 
para.0075, i.e., light source 150 may be disposed in the energy supply module 130 and/or upper plate 120. See fig.4 is inserted in the holes 121. Examiner interpreted that the display unit refers to the light source 150 disposed in the energy supply module and the upper plate (see fig.4) such that a display unit can be in a user defined region (i.e., 11 pointed at the region that can be a user defined region) that is overlapping the region of the hot plate) “for setting down a cooking pot” (intended function. The region of hot plate is capable of setting down a cooking pot), “the overlapping being when being viewed in a vertical direction onto a main extension plane of the hot plate” (as explained above the user defined region for the display unit is overlapping the region of hot plate so that the overlapping being when being viewed in a vertical direction onto a main extension plane of the hot plate); and 
 	“wherein the display unit includes a plurality of lighting elements” (50).
 	Nam et al. is silent regarding a control unit configured to operate the display unit in an operating state as a function of at least one operation request parameter. 
 	England et al. teaches “a control unit” (76) configured to “operate the display unit” (26) “in an operating state as a function of at least one operation request parameter” (col.5 at lines 53-67 and col.6, all, i.e., the lighting element 26 accepts information regarding the user’s action from the user power controls … the user’s action is sent to an LED controller 76 … the LED controller 76 which incorporates this information in its control of the light source … light 62 from the light source 66 illuminates one or more lighting elements 26). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Name et al. with England et al., by adding England et al.’s LED controller in connection to Nam’s controller, to allow the induction power supply send signal to the 
 	Regarding claim 21, modified Nam et al. discloses “the display unit is arranged in the operating state at least partially below the region for setting down a cooking pot” (Nam et al., the display unit 15 is disposed in the 120 and/or 130 which is below the region for setting down a cooking pot).
 	Regarding claim 22, modified Nam et al. discloses “an induction heating element” (Nam et al., 130a) arranged in the operating state “below the hot plate” (Nam et al., 110) and “a power supply for supplying the display unit with energy” (Nam et al., para.0073, light source 150 connected with the energy supply module 130. It is inherently and necessarily that there is a power supply in order to supply electricity to the display unit via the energy supply module).
 	

 	Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Nam et al. (US 2017/0280513) in view of England et al. (US 7,554,060) as applied in claims 15 and 21-22 above, and further in view of Barnes et al. (US 6,255,630).
 	Regarding claim 16, modified Nam et al. discloses the display unit includes a plurality of lighting elements.
 	Nam et al. is silent regarding a supply unit individually supplying energy to each of the lighting elements in the operating state each of the lighting elements with energy.
power supply, 58 and 68) “individually supplying energy to each of the lighting elements in the operating state each of the lighting elements with energy” (col.3 at lines 8-12, i.e., light buttons 58 and 68 enable a consumer to selectively activate lights (not shown)). Modified Nam et al. teaches a cooking device having display unit. Barnes et al. teaches a cooking device having display unit. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to further modify Nam et al. with Barnes et al., by adding Barnes et al.’s supply unit 56 and 68 in order to selectively control lighting elements in order to view progress of a cooking operation (col.3 at lines 8-12) as taught by Barnes et al.


 	Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Nam et al. (US 2017/0280513) in view of England et al. (US 7,554,060) as applied in claims 15 and 21-22 above, and further in view of Reischmann et al. (US 8,766,147).
 	Regarding claim 17, modified Nam et al. discloses all the features of claim limitations as set forth above except for a setting down unit arranged in the operating state in the region for setting down a cooking pot.
 	Reischmann et al. teaches a setting down unit (figs.1-4, 40 and 18 pointed at the cooking vessel and pad) arranged in the operating state in the region for setting down a cooking pot. Modified Nam et al. teaches an induction cooking device. Reischmann et al. teaches an induction cooking device. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to further modify Nam et al. with 
 	Regarding claim 18, modified Nam et al. discloses setting down unit is constructed to comprise the cooking pot (Reischmann et al., 40 and 18).
 	Regarding claim 19, modified Nam et al. discloses “the setting down unit comprises a pad unit” (18) arranged in the operating state between “the cooking pot” (fig.4, 40) and the hot plate” (fig.2, 20).


 	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Nam et al. (US 2017/0280513) in view of England et al. (US 7,554,060) and Reischmann et al. (US 8,766,147) as applied in claims 17-19 above, and further in view of Gaynor et al. (US 7605349).
 	Regarding claim 20, modified Nam et al. “the display unit is at least partially integrated in the setting down unit” (Reischmann et al., 18 and 40).
 	Modified Nam et al. is silent regarding a display unit is at least partially integrated in the setting down unit comprising a cooking pot. 
 	Gaynor et al. teaches a display unit (cols.9-10, the control panel 48 having display with LED light. Col.10 at lines 31-51, i.e., the controller 26 illuminates a light emitting diode LED on or proximate to the probe button 52c. Col.12 at lines 26-45, i.e., LED (not shown) on or proximate the program button 52d) is at least partially integrated in the cooking pot. Nam .

 	Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Nam et al. (US 2017/0280513) in view of England et al. (US 7,554,060) as applied in claims 15 and 21-22 above, and further in view of Reischmann et al. (US 8,766,147) and Donarski (US 9,006,614).
	Regarding claim 23, modified Nam et al. discloses “the operating state lighting elements of the display unit in the region overlapping the region for setting down a cooking pot, when being viewed in a vertical direction onto a main extension plane of the hot plate and when the setting down unit is set down” (as discussed in claim 15 above, the display unit in a region overlapping the region for setting down a cooking pot, when being viewed in a vertical direction onto a main extension plane of the hot plate and when the setting down unit is set down).
 	Reischmann et al. teaches a setting down unit (figs.1-4, 40 and 18 pointed at the cooking vessel and pad) arranged in the operating state in the region for setting down a cooking pot. Modified Nam et al. teaches an induction cooking device. Reischmann et al. teaches an induction cooking device. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to further modify Nam et al. with Reischmann et al., by replacing Nam et al.’s setting down unit having a cooking pot with 
 	Donarski teaches “power supply being configured such as to exclusively activate in the operating state lighting elements of the display unit” (col.2 at lines 38-55, i.e., an electricity storage device … coupled to the electric power supply and configured to illuminate the illumination source of Hot Surface Indicator 54 … may subsequently supply stored electricity to the illumination source of the Hot Surface Indicators 54). Modified Nam et al. teaches an induction cooking device. Donarski teaches an induction cooking device. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to further modify Nam et al. with Donarski, by providing Donarski’s separate power supply for lighting element or indicators to provide electricity when the main power supply fails. 



 	Claims 24-27 are rejected under 35 U.S.C. 103 as being unpatentable over Nam et al. (US 2017/0280513) in view of England et al. (US 7,554,060).
 	Regarding claim 24, modified Nam et al. discloses “the operation request parameter is a user request” (para.0080) relative to setting down in the region for setting down a cooking pot. It would have been obvious that the user can select or determine the operation request parameter because user can control the induction heater unit relative to setting down a cooking pot.
Regarding claim 25, modified Nam et al. discloses “the operation request parameter is a user request relative to a cooking process” (para.0080). It would have been obvious that the user can select or determine the operation request parameter because user can control the induction heater unit based on the cooking process.
 	Regarding claim 26, modified Nam et al. discloses “the operation request parameter is a user request relative to a cooking recipe” (para.0080). It would have been obvious that the user can select or determine the operation request parameter because user can control the induction heater unit based on the cooking recipe.
 	Regarding claim 27, modified Nam et al. discloses “the operation request parameter is a user request to remove an undesired object from the region for setting down a cooking pot” (para.0080). It would have been obvious that the user manually removing the undesired object when user turn on the heating unit.


Response to Arguments
 	(1) Applicant’s arguments with respect to claim 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
 	(2) With respect to 102 and 103 rejections, the amendment to claims changed the scope and overcome the prior rejections. However, examiner found additional references for current rejections. 
 

Conclusion
 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 6555793 and US 5397873
 	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY CHOU whose telephone number is (571)270-7107. The examiner can normally be reached Mon-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIMMY CHOU/Primary Examiner, Art Unit 3761